PER CURIAM.
This court has no power to amend the bill of exceptions. It appears, however, that the transcript of record does not contain all the exhibits filed with the clerk of the circuit court. In practice, upon the trial of a cause exhibits are marked, and then returned to the party offering them, and retained by him; but, theoretically, when marked they are filed with the clerk, and become part of the record in the circuit court. It is not disputed that among the exhibits thus filed in this cause there should be found a document marked “'Exhibit 3,” and purporting to be the articles of association of the Western Farm Mortgage Trust Company, of Lawrence, Kan. Rule 11, subd. 3 (31 C. C. A. clvii., 90 Fed. clvii.) provides:
“No case will be heard until a complete record, containing in itself, and not by reference, all the papers, exhibits, depositions, and oilier proceedings, which arc necessary to the hearing in this court, shall be filed.”
The plaintiff in error may therefore take an order directing the clerk of the circuit court to return such exhibit to this court, and directing the clerk of this court to print the same as a part of the record in this cause.